Exhibit 10.11

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

FIFTH AMENDMENT TO

EXCLUSIVE DISTRIBUTION AGREEMENT

This Fifth Amendment (this “Amendment”) to the Exclusive Distribution Agreement
is entered into as the date of the last signature below (the “Fifth Amendment
Effective Date”) by and between RTI Surgical, Inc. (f/k/a RTI Biologics, Inc.),
a Delaware corporation (“RTI”) and Biomet 3i, LLC, a Florida limited liability
company (“Biomet 3i”). Unless otherwise defined herein, capitalized terms shall
have the meanings ascribed to such terms in the Agreement (as defined below).

Recitals

A.    Zimmer Dental, Inc. and RTI entered into an Exclusive Distribution
Agreement on September 30, 2010, as subsequently amended (the “Agreement”).

B.    Effective January 1, 2016, Zimmer Dental, Inc. assigned the Agreement to
its Affiliate, Biomet 3i.

C.    The Parties wish to incorporate additional EMEA Part Numbers and Products
to Exhibit A of the Agreement.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the execution and delivery of this Amendment, Biomet 3i and RTI
agree as follows:

1.    Exhibit A. Exhibit A to the Agreement is hereby amended to add the
following Part Numbers and Product Descriptions (hereinafter the “Puros Blend
Implants”):

 

    Part
Numbers

 

Brand/Product Description

  

Transfer
Fee
EMEA

  

Lead Time
(Calendar
Days)

  

Label
Shelf
Life

  

Minimum
Shelf Life

67800  

Puros Blend, 0.5cm3, 250-1000µ

   [****]    [****]    [****]    [****] 67801  

Puros Blend, 1.0 cm3, 250-1000µ

   [****]    [****]    [****]    [****] 67802  

Puros Blend, 2.0 cm3, 250-1000µ

   [****]    [****]    [****]    [****] 67803  

Puros Blend, 0.5 cm3, 1000-2000µ

   [****]    [****]    [****]    [****] 67804  

Puros Blend, 1.0 cm3, 1000-2000µ

   [****]    [****]    [****]    [****] 67805  

Puros Blend, 2.0 cm3, 1000-2000µ

   [****]    [****]    [****]    [****] 67217*  

Puros Allograft Customized Block, Standard

   [****]    [****]    [****]    [****] 67218*  

Puros Allograft Customized Block, Large

   [****]    [****]    [****]    [****]

* [****]

 

RTI-Zimmer Biomet Dental – 5th Amendment to Exclusive Distribution Agreement   
  Page 1 of 3  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

2.    Marketing Approvals. Notwithstanding any provision in the Agreement to the
contrary (including Section 6.3 and Exhibits E-1 and E-2), (a) RTI will be
responsible for obtaining and maintaining the Marketing Approvals for Biomet 3i
to Distribute the Puros Blend Implants in [****], and, to the extent the Parties
mutually agree to distribute the Puros Blend Products in the [****]; (b) Biomet
3i will be responsible for obtaining and maintaining the Marketing Approvals for
Biomet 3i to Distribute the Puros Blend Implants in [****] (provided, however,
that the terms of Section 6.4(b) shall apply), the [****]; (c) RTI agrees to
cooperate with Biomet 3i and provide any necessary regulatory assistance as
reasonably required by Biomet 3i in connection with the obtaining and
maintaining of Marketing Approvals in the countries referenced in subsection (b)
of this Section 2, but provides no assurances that such Marketing Approvals will
be obtained; (d) RTI will have primary responsibility for all communications,
submissions and interactions with the applicable Regulatory Authorities for the
purpose of obtaining and maintaining Marketing Approvals in the countries
referenced in subsections (a) of this Section 2; and (e) Biomet 3i will have
primary responsibility for all communications, submissions and interactions with
the applicable Regulatory Authorities for the purpose of obtaining and
maintaining Marketing Approvals in the countries referenced in subsection (b) of
this Section 2.

3.    Supply and Distribution Conditions. RTI shall have no obligation to supply
Puros Blend Implants under the Agreement in any particular country or
jurisdiction until (1) the Puros Blend Implants have received the Marketing
Approvals required in such country or jurisdiction; and (2) the Puros Blend
Implants can be legally distributed under Applicable Laws in such country or
jurisdiction. The Parties acknowledge that the Puros Blend Implants satisfy the
above conditions in the [****] market as of the Fifth Amendment Effective Date.
To the extent the Puros Blend Implants are processed in the [****] under the
Agreement, the Parties shall execute a separate instrument setting forth their
mutually agreed-upon pricing in USD. To the extent the Puros Blend Implants are
processed in [****] under the Agreement, RTI shall bill Biomet 3i in EUR and RTI
agrees that Biomet 3i may designate its Affiliates as purchasers hereunder for
Puros Blend Implants consistent with Section 3.6 of the Agreement. Section 3.1
of the Agreement shall not apply with regard to the Puros Allograft Customized
Blocks. Notwithstanding any provision to the contrary in the Agreement or any
other instrument, Section 2.4 of the Agreement shall not apply to the Puros
Blend Implants distributed in the [****] unless RTI obtains Marketing Approval
in such respective country.

4.    Termination of Amendment. RTI may terminate this Amendment and its
obligations to supply the Puros Blend Implants by providing Biomet 3i with one
hundred eighty (180) days’ advance written notice if: (a) despite applying
diligent, commercially reasonable efforts RTI is unable to maintain the
necessary Marketing Approvals for the Puros Blend Implants; (b) RTI experiences
material difficulties in obtaining sufficient amounts of the precursor materials
needed to manufacture the Puros Blend Implants where such difficulties last for
longer than ninety (90) consecutive days; or (c) discharging its obligation to
supply the Puros Blend Implants would require RTI to expend a commercially
unreasonable amount of time, money or other resources.

 

RTI-Zimmer Biomet Dental – 5th Amendment to Exclusive Distribution Agreement   
  Page 2 of 3  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

5.    Effect on the Agreement. Except as specifically amended above, the
Agreement shall remain in full force and effect. This Amendment is being
effected in accordance with Section 13.4 of the Agreement.

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
respective duly authorized representative as of the date set forth below.

 

RTI SURGICAL, INC.     BIOMET 3i, LLC By:   /s/ Olivier Visa     By:   /s/
Indraneel Kanaglekar Name:   Olivier Visa     Name:   Indraneel Kanaglekar
Title:   Vice President, OEM & Sports     Title:   Vice President Date:  
October 11, 2017     Date:   October 11, 2017

 

RTI-Zimmer Biomet Dental – 5th Amendment to Exclusive Distribution Agreement   
  Page 3 of 3  